    Case: 1:16-cv-06040 Document #: 177 Filed: 02/03/20 Page 1 of 1 PageID #:552


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: Þ·­¸±° ªò É¸·¬» »¬ ¿´ò                     Case Number: ïæïêó½ªóðêðìð


An appearance is hereby filed by the undersigned as attorney for:
Ð´¿·²¬·ºº Ì¸±³¿­ Þ·­¸±°

Attorney name (type or print): ß´·­±² Îò Ô»ºº

Firm: Ô±»ª§ ú Ô±»ª§

Street address: íïï Òò ß¾»®¼»»² Í¬òô í®¼ Ú´ò

City/State/Zip: Ý¸·½¿¹±ô ×Ô êðêðé

Bar ID Number: êîçêìîî                                 Telephone Number: øíïî÷ îìíóëçðð
(See item 3 in instructions)

Email Address: ¿´·­±²à´±»ª§ò½±³

Are you acting as lead counsel in this case?                                     Yes       ì No
Are you acting as local counsel in this case?                                    Yes       ì No
Are you a member of the court’s trial bar?                                  ì Yes              No

If this case reaches trial, will you act as the trial attorney?                  Yes       ì No
If this is a criminal case, check your status.                    Retained Counsel
                                                                  Appointed Counsel
                                                                  If appointed counsel are you
                                                                  a
                                                                      Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this ourt an attorney must either be a member in good standing of this ourt’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 . . §1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on Ú»¾®«¿®§ íô îðîð

Attorney signature:        S/ ß´·­±² Îò Ô»ºº
                           (Use electronic signature if the appearance form is filed electronically.)
                                                                                           Revised 8/1/2015
